*877The Supreme Court properly determined that the petitioner’s property should be reclassified from class four to class one (see RPTL 1802 [1]). The subject property is situated in a residential zone, and the petitioner’s application for a variance to use the property commercially was denied. Under these circumstances, the property should be taxed as class one vacant land (see RPTL 1802 [1] [e]; Matter of Shore Dev. Partners v Board of Assessors, 82 AD3d 988 [2011]), as it is not being put to use in a manner which is materially beneficial to the petitioner (cf. Matter of Richmond County Country Club v Tax Commn. of City of N.Y., 53 AD3d 661, 663 [2008]). “The valuation of property is determined by its State as of the taxable date, and may not be assessed on the basis of some future contemplated use” (Matter of General Elec. Co. v Macejka, 117 AD2d 896, 897 [1986]; see Matter of Miriam Osborn Mem. Home Assn. v Assessor of City of Rye, 275 AD2d 716, 717 [2000]). Since the petitioner established its prima facie entitlement to judgment as a matter of law on its separate petitions seeking reclassification of the subject property as class one for the 2007-2008, 2008-2009, and 2009-2010 tax years (see Zuckerman v City of New York, 49 NY2d 557, 560 [1980]), and the appellants failed to raise a triable issue of fact in opposition thereto (id.), the Supreme Court properly granted the petitioner’s motions for summary judgment on the petitions. Rivera, J.P, Leventhal, Roman and Sgroi, JJ., concur.